Election/Restrictions
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The amendment filed June 1, 2020 has been entered. Claims 7 and 12 have been amended. Claims 1-12 are under consideration in this Office Action.

Lack of Unity 
2.      Applicant’s amendment of 6/1/2020 is acknowledged. Claims 7 and 12 have been amended.
3.     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R 1.475(e). 
4.     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said 

Lack of Unity
5.  Restriction is required under 35 U.S.C. 121 and 372.This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
      I.      Claims 1-6 are drawn to a compound.
      II.     Claims 7-9 are drawn to a composition.
      III.    Claims 10-12 are drawn to a method for detecting for presence of colibactin.
      
6.    The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by Zhang et al. Chem. Eur. Vol.21, pp. 19058- 19063, 2015 in view of  (HIRAYAMA,Yuichiroetal., “Development of molecular probes screening
Producers of colibactin that is the risk factor of colorectal cancer”, Chiba 2017
Lecture abstracts of the 64th annual conference of the Japanese Society of
Pharmacognosy)  25 August 2017, p. 79, entire text ( art of record search report)..
        The claims are drawn to:
        A compound or a fluorescent probe selected from the group consisting of:
(A) a compound or a fluorescent probe obtained by connecting an amino group of a coumarin fluorescent dye having the amino group at position 7 of a coumarin skeleton and a carboxyl group of myristoyl asparagine via an amide bond;
(B) a compound or a fluorescent probe obtained by connecting an amino group of a naphthalimide fluorescent dye having the amino group at position 4 of a naphthalimide skeleton and a carboxyl group of myristoyl asparagine via an amide bond;

(D) a compound or a fluorescent probe obtained by connecting one or both of amino groups of a rhodamine fluorescent dye having the amino group at position 3 and/or 9 of a xanthene skeleton and carboxyl group(s) of myristoyl asparagine via an amide bond;
(E) a compound or a fluorescent probe obtained by connecting one or both of amino groups of Bodipy fluorescent dye having the amino group at position | and/or 7 of Bodipy mother nucleus and the carboxyl group(s) of myristoyl asparagine via an amide bond;
(F) a compound or a fluorescent probe obtained by connecting said carboxyl group and said amino group in any one of (A) to (E) via alanine (-NH-CH(CH3)-CO-) (each forms an amide bond with alanine);
(G) a compound or a fluorescent probe obtained by connecting a carboxyl group of myristoyl asparagine and a hydroxyl group of oFlu, which is a fluorescent group that exhibits fluorescence when the hydroxyl group is released, via a self-cleavable linker, wherein the self- cleavable linker is connected to the carboxyl group of myristoyl asparagine via an amide bond; and the hydroxyl group of oF lu is liberated when the amide bond is decomposed by hydrolysis; and
(H) a compound or fluorescent probe having a fluorescent dye connected to a carboxyl group of myristoyl asparagine via an amide bond, wherein fluorescence is emitted after the amide bond is cleaved in a ClbP dependent manner.
      Zhang et al.  teach a compound or a fluorescent probe  such as a simple ratiometric probe (Naph-Rh) has been designed and synthesized based on a through-bond energy
transfer (TBET) system for sensing HOCl. In this probe, rhodamine thiohydrazide and naphthalene formyl were connected by simple synthesis methods to construct a structure of monothio-bishydrazide ( see abstract).  Zhang et al.  teach  that “In recent years, most turn-on fluorescent sensors based on BODIPY, cyanine, and  rhodamine were reported for HOCl/ _OCl.  On the one hand, these probes have high fluorescence
quantum yield and emission bands at the red region of the spectrum. On the other hand, they have high sensitivity. “ see page 19058, 

person skilled in the art could easily have conceived of detecting myristoyl-asparagine generated by C1bP activity in order to detect the presence of colibactin, and in so
doing, a person skilled in the art could, as appropriate, have used mass spectrometry ( see the entire text). The combination of references teach the claimed method.
        Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 Claims of group I are drawn to a compound, group II to a composition, group III to  a method each group constitute different entities and as such do not share the same technical feature. 
7.      The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
       Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions un-patentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Conclusion
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues , Thurs-Frid 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
January 18, 2022.




/JANA A HINES/Primary Examiner, Art Unit 1645